Shaw C. J.
Upon the first point discussed in this case, the Court are of opinion, that upon the dissolution of the at*394tachment, made by the plaintiff, upon the property of Allen Aldrich, in the hands of his trustees, by his death, and the grant of letters of administration, the choses in action in the hands of the trustees vested, by the assignment of Aldrich, in the assignees, for the use of his creditors. It is conceded that by force of this assignment, the assignees became entitled to these choses in action, and had full power and authority to collect them and apply the proceeds to the payment of the creditors, so far as Allen Aldrich, the general owner, could give it to them. But he could not defeat the lien created by the plaintiff’s previous attachment. Subject.to that lien, however, the transfer and assignment was good and effectual. But when the lien was dissolved and discharged, by the operation of the statute, on the death of the debtor, the assignment remained to have its full effect. But the appellant relies, for a different construction, upon the express words of the statute. St. 1822, c. 93, § 6. This provides, after declaring the attachment in such case dissolved, that such property shall be accounted for, and delivered up to the executor or administrator of such defendant, to be administered in due course of law. This clause in the statute was manifestly designed, rather,to declare a legal consequence, than to give any new title to the property ; it was adapted to the ordinary state of things, where upon the dissolution of the attachment, the property remains that of the debtor, and the words were introduced by way of direction to all parties concerned, for the regulation of their conduct. This construction manifestly results from a due consideration of the subject matter, upon which the statute was intended to operate. An attachment constitutes a lien created by operation of law ; but a lien does not change the title to property ; it holds it responsible, provisionally, for a certain charge. But when the lien is discharged, the title to the property remains in the same state it would have been in had the lien not existed. Bullard v. Dame, 7 Pick. 239; Fettyplace v. Dutch, 13 Pick. 388.
Upon the next point, it appears, that the respondent, the administratrix of Allen Aldrich, had no means of collecting the debt, due to her intestate from the estate of his mother Tamar Aldrich, from any personal estate, the whole having been applied. It is conceded, that there was no means of collecting *395that debt, unless the trust estate in the hands of Mi. Hastings could be made liable for it, because her personal estate had been applied and exhausted. The Court are of opinion, that as she had no legal title to the estate, it could not be sold, in the ordinary course of administration, under a license, even by her administrator. She had no authority to direct a conveyance to herself, but only to her appointee. But were this otherwise, the respondent, not being the administrator of Tamar Aldrich, could have no such license, and could execute no such power ; all she could do would be, to apply to the judge of probate to appoint an administrator de bonis non on the estate of Tamar Aldrich, with a view that such administrator de bonis non, should sell the estate, under a license. In either view of the subject therefore, the respondent could not be held to account for that item, in her administration account, as a debt which she could collect, and neglected to do so.
As to the trust estate held by Mr. Hastings, it is manifestly a case where the legal estate was in the trustee. There was no resulting trust for Tamar Aldrich, no trust being expressed in the deed. It appears that she was a married woman, divorced a mensa et thora. The estate was conveyed to Mr. Hastings at her request; and he covenanted by deed to convey it to such person as she should in writing nominate and appoint, and in default of such appointment, to convey it to her legal heirs. She died, having made no appointment. Mr. Hastings then held the estate in trust for her three children, of whom Allen Aldrich was one. But it was an equitable and beneficial interest only. As such, he could convey and assign it. In this state of things he made an assignment, purporting to be an assignment of all his real and personal property, (excepting property exempted by law from attachment,) for the benefit of his creditors. He thereby assigns all his lands, tenements and hereditaments, goods, chattels, &c. and all his right, title, and interest in and to the same. These terms are broad enough to include this equitable interest, or chose in action, consisting of a right to call on Mr. Hastings to convey to him one third of the estate in question, in fee. The consideration for that assignment was a good one, and the object a meritorious one. If after the application of all the assigned *396funds, there shall be enough to satisfy all his creditors and leave a surplus, that surplus, under the ultimate trust for the assignor, will come to his personal representative, and will then be applicable to the payment of the plaintiff’s debt, and of all other debts of Allen Aldrich, not satisfied by the assignment.
Decree of the Probate Court affirmed, and the proceedings remitted.